 432303 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Union has excepted to some of the judge's credibility findings. TheBoard's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The Respondent has not excepted to any of the 8(a)(3) and (1) violationsfound by the judge.3We find no merit in the Union's exception that the judge's recommendedremedy and order must be corrected to include explicit reference to pension
and health and welfare fund benefits which may be applicable as part of the
relief due on behalf of the discriminatees in this case. We agree with the Re-
spondent that the remedy and order are adequate in this regard because such
fringe benefits are routinely includible under a make-whole order, and the lan-
guage in the judge's remedy is broad enough to encompass such relief to the
extent that it is appropriate in this case. See, e.g., Best Glass Co., 280 NLRB1365, 1369±1370 (1986), Artim Transportation System, 193 NLRB 179, 184±185 (1971). The specific nature and extent of the discriminatees' entitlements
in this case are matters appropriately left to the compliance stage.1All dates refer to 1989 unless otherwise indicated.2During the first day of hearing, the parties reached agreement as to certainother allegations of the complaint. The settlement agreement is herewith admit-
ted into evidence as ALJ Exh. 1.Wayne Stead Cadillac, Inc. and Automotive Ma-chinists Lodge No. 1173, International Associa-
tion of Machinists and Aerospace Workers,
AFL±CIO, and Teamsters, General Truck
Drivers and Helpers, No. 315, International
Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO.
Cases 32±CA±10576 and 32±CA±11004June 18, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn January 16, 1991, Administrative Law Judge Mi-chael D. Stevenson issued the attached decision. The
Charging Party Union filed exceptions and a sup-
porting brief, and the Respondent filed a brief oppos-
ing the Union's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Wayne Stead Cadillac,
Inc., Walnut Creek, California, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Daniel F. Altemus, Jr., for the General Counsel.Robert Hulteng, Victor Kisch and Keith Sherman (Littler,Mendelson, Fastiff & Tichy), of San Francisco, California,for the Respondent.David Rosenfeld (Van Bourg, Weinberg, Roger & Rosenfeld),of San Francisco, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was tried before me at Oakland, California, on July 16
and 18, 1990,1pursuant to an amended consolidated com-plaint issued by the Regional Director for the National Labor
Relations Board for Region 32 on June 13, 1990, and based
on charges filed by Automotive Machinists Lodge No. 1173,
International Association of Machinists and Aerospace Work-
ers, AFL±CIO and Teamsters, General Truck Drivers and
Helpers, No. 315, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America, AFL±
CIO (collectively called Union) on September 15 (32±CA±
10576) and on March 12, 1990 (32±CA±11004). The com-
plaint alleges that Wayne Stead Cadillac, Inc. (Respondent)
has engaged in certain violations of Section 8(a)(1) and (3)
of the National Labor Relations Act (the Act).Issues2Whether Respondent violated the Act by terminating strik-ers Jerry Schrader, Terry Steely, Eric Blood, and Jeffrey
Schneider, for alleged picket line misconduct, when said mis-
conduct either did not occur or, if it occurred, was not of
sufficient severity to justify discharge under the Act.All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and to cross-examine
witnesses, to argue orally, and to file briefs. Briefs, which
have been carefully considered, were filed on behalf of the
General Counsel, Charging Party, and Respondent.On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. RESPONDENT'SBUSINESS
Respondent admits that it operates a retail new and usedautomobile sales and servicing business with an office and
place of business located in Walnut Creek, California. It fur-
ther admits that during the past year, in the course and con-
duct of its business that its gross volume exceeded $500,000
and during the past 12 months, it purchased and received
goods or services valued in excess of $5000 from sources
outside the State of California. Accordingly it admits, and I
find, that it is an employer engaged in commerce and in a
business affecting commerce within the meaning of Sections
2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that Automotive MachinistsLodge No. 1173, International Association of Machinists and
Aerospace Workers, AFL±CIO and Teamsters, General
Truck Drivers and Helpers, No. 315, International Brother-
hood of Teamsters, Chauffeurs, Warehousemen and Helpers
of America, AFL±CIO are labor organizations within the
meaning of Section 2(5) of the Act. 433WAYNE STEAD CADILLACIII. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Union represents a unit of approximately 22 mechan-ics (technicians), 3 to 5 auto parts employees, 3 body men,
and 2 lot people. On or about September 6, all or most em-
ployees in the unit went out on a lawful strike. During the
course of the strike, participating employees picketed Re-
spondent's business. On or about December 4, the Union
made an unconditional offer to return to work. On receipt of
this offer, Respondent evaluated, for the first time, certain re-
ports of alleged picket line misconduct which had from time
to time been submitted to Respondent's service manager,
Steve Cook. A lengthy witness at hearing, Cook testified
both for General Counsel as an adverse witness and for Re-
spondent.Those employees hired to replace the strikers reported toCook perceived acts of picket misconduct. Since the replace-
ment employees did not know the strikers' names, Cook
would accompany the complaining replacement employee to
the picket line usually, but not always, immediately after an
incident occurred. There, the replacement employee, usually
from a distance of some several feet, would point out the of-
fending picket and Cook who knew all strikers well, would
identify the alleged culprit in the informal written report ofthe event which he subsequently prepared.Later, either by telephone or by written communication,Cook conveyed the report to Respondent's attorneys. The re-
port was then filed away, with no notice of the accusation
to the accused. Since most of the alleged picket line mis-
conduct at issue in this case occurred in the first 4 to 6
weeks of the strike, affected strikers did not learn of the con-
sequences of their alleged behavior until after the Union of-
fered to return to work.On or about December 14, Respondent mailed to eachstriker one of three form letters:(1) Recipient is to report to his old job on December27;(2) Recipient's job is not then available, but personis placed on a preferential hiring list;(3) Recipient is terminated due to misconduct onpicket line.After Cook consulted with his legal advisors, Cook sentthe third form letter to five strikers. One of the five has been
dropped from the complaint and the remaining four are listed
in the Issues portion of this decision. Before they were fired,
the four strikers were afforded no opportunity to contest the
charges against them. This hearing is the first opportunity
they have had to contest the charges.Before picketing began, strikers were given instructionsfrom the Union on how to conduct themselves while pick-
eting:September 5, 1989INSTRUCTION TO HANDBILLERS, PICKETS ANDOTHER SUPPORTERS OF LABOR DISPUTESAGAINST WAYNE STEAD CADILLACYou are being asked to help publicize a labor disputeaimed at Wayne Stead Cadillac. To make this activitya success, your cooperation is essential. Please readthese instructions and follow them carefully.1. At all times you are to engage in peaceful and or-derly activity. You are forbidden to engage in any alter-
cation, argument or misconduct of any kind.2. If you are picketing at Wayne Stead Cadillac, youare to obey the following:a. Picket in single file and keep moving.
b. Maintain a distance of at least five (5) feet
between pickets.
c. Do not block, obstruct or impede entrances to
or exits from the showroom or service department.3. You may be given handbills to distribute. Pleasedistribute handbills in a courteous manner, and if the
handbills are thrown on the ground, please see that they
are picked up at once and that the area is kept clean.
Do not force the handbills on any person.4. Do not threaten physical violence to the person orproperty of any person.5. Do not use offensive or obscene language towardanyone.6. Do not commit any acts of intimidation and phys-ical violence against any person.7. Do not damage, in any way, the personal propertyof Wayne Stead Cadillac, its employees, customers,
suppliers, or any other persons seeking to do business
with Wayne Stead Cadillac.[R. Exh. 2.]On September 21, a supplemental memo was issued by theUnion:September 21, 1989TO: ALLPICKETSAT
STEADOWNEDSTORESIt is illegal to block any entrance or exit at the dealer-ship where we are engaged in protected and lawful
picket activity. Should a motor vehicle approach an en-
trance or exit, in the course of your picketing, please
move out of the way quickly.It is the policy of our Union to exceed State and Fed-eral laws relating to race, color, religious creed, sex,
age, handicap, sexual preference, and national origin.
Any derogatory reference, discriminatory remark or ac-
tion, or racial epitaph will be grounds for discipline, as
provided for in our I.A.M. Constitution.Please continue to picket with dignity and enjoy ourconstitutional right of free speech. Together, we will
prevail and achieve a fair agreement with this unscru-
pulous employer group.Respectfully submitted,/s/ Terry L. SpitzerTerry L. SpitzerBusiness RepresentativeTLS/jlsLL 1173[R. Exh. 3.]And on October 9, a final memo was issued: 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
October 9, 1989MEMOTO
PICKETERSThe dealers have made accusations that some of youhave made threats which could be interpreted as threats
of bodily harm. We have no reason to believe that these
allegations are true. This is a word of warning to pro-
tect you and the Union. The company may discharge
you if you make such threats. For this reason, please
make sure that you are with someone else if there is
any chance of a conversation with a replacement work-
er so that the replacement worker can't lie about what
was said.The company is also complaining about some ob-scenities on the picket line. While we have a constitu-
tional right to express ourselves, obscenities directed at
customers don't convince them that they should respectour picket line. Please refrain from such conduct.Our instructions to you about not blocking entrancesand to avoid any possibility of a comment being mis-construed as a threat are intended to protect you. Weencourage you to be careful./s/ TerryTerry L. SpitzerBusiness RepresentativeTLS/jlsLL 1173[R. Exh. 4.]On September 20, Respondent applied for a temporary re-straining order in the Superior Court of Contra Costa County.The application to restrain certain allegedly unlawful and dis-
orderly acts of the pickets was denied for reasons which the
present record does not contain (Tr. 276).With one exception involving a telephone conversation, allother incidents in issue occurred in and around Respondent's
place of business. Accordingly, I include in this decision a
rough sketch of the area which was admitted into evidence. 435WAYNE STEAD CADILLACB. Analysis and Conclusions1. General principles of law governing strikermisconductIn Chesapeake Plywood, 294 NLRB 201, 218 (1989), theBoard approved the administrative law judge's statement al-
locating the parties' burdens of proof in cases like this:Under established Board precedent, the discharge of astriker is presumptively unlawful. However, rebuttal is
substantiated on the [e]mployer's showing of an hon-
estly held belief that the striker engaged in the mis-
conduct for which he or she was discharged. See RubinBros. Footwear v. NLRB, 203 F.2d 486 (5th Cir. 1953).Not all misconduct will suffice. The employer's burden
is further refined by the requirement that the ``mis-
conduct ... under the circumstances existing ... rea-

sonably tend to coerce or intimidate employees in the
exercise of rights protected under the Act.'' Clear PineMouldings, 268 NLRB 1044, 1046 (1984); Keco Indus-tries v. NLRB, 819 F.2d 300 (D.C. Cir. 1987). Havingproven these elements, the burden shifts to the General
Counsel to establish that the employee did not in fact
engage in the disqualifying misconduct. NLRB v.Burnup & Sims, 379 U.S. 21 (1964). [Footnote omit-ted.]In Clougherty Packing Co., 292 NLRB 1139, 1142 (1989),the Board approved the following related statement of Board
law:Respondent's honest belief burden does not extend toproving that a striker did in fact engage in the mis-
conduct. To the extent that there is a lack of evidence
after an honest belief has been established, the decision
should be for the employer, because the General Coun-
sel has the burden of proof to show the strikers' inno-
cence. Axelson, Inc., [285 NLRB 862 (1987)]. An hon-est belief ``requires some specificity in the record link-
ing particular employees to particular allegations of
misconduct.'' General Telephone Co., 251 NLRB 737,739 (1980).As to the sources of information on which an em-ployer may base its honest belief, the Board has per-
mitted the use of reports by security guards and other
written reports. Newport News Shipbuilding & DryDock, 265 NLRB 716, 718 (1982); General TelephoneCo., supra, 251 NLRB at 739; Giddings & Lewis, Inc.,240 NLRB 441, 447±48 (1979). Furthermore, hearsay
reports by supervisors or coemployees have also been
permitted.2. The four alleged discriminateesa. Jerry SchraderEvidence with respect to two separate incidents of mis-conduct involving Schrader was presented at hearing. The
first of these occurred on September 29. On that day,
Schrader was at the home of George McClymont, a 20-year
employee of Respondent who was also on strike. Schrader
and McClymont had heard rumors that Rodney Beresch, a
fellow striker, was going to cross the picket line and returnto work. Schrader not only worked with Beresch, but alsowas acquainted with him and with his wife socially. In fact,
Mr. and Mrs. Beresch had visited Schrader's home at least
one time in the past for a party. The two families lived only
about 4 or 5 miles apart. Because Beresch was one of three
strikers with a special electronic skill, Schrader and
McClymont were particularly concerned at the reports of his
imminent return to work.According to Schrader, he placed a call to Beresch's homeabout 10 to 11 a.m. for the purpose of telling him about a
local mechanic's job that was supposedly available so that
Beresch's financial pressures would not require him to return
to Respondent's employment. Beresch was not home, but the
call was answered by his wife, Margaret Beresch, who testi-
fied at the hearing. Mrs. Beresch recalls receiving the call
about 4 p.m. on the day in question and recites a different
version of the conversation from that provided by Schrader.According to Schrader's version, he mentioned the avail-able job to Mrs. Beresch, but she said her husband had de-
cided to return to his prior job. Schrader testified that he also
said Rodney's return to work could hurt us and that the
members would be very upset that he went back. At this
point, Mrs. Beresch asked, ``Are you threatening Rodney?''
Schrader assured Mrs. Beresch that he wasn't, but that he
just wished Rodney wouldn't go back and that he'd get Rod-
ney a job if he could.McClymont also testified in this case. He testified that theconversation lasted about 15 minutes, although Schrader
thought it was closer to 4 or 5 minutes. He listened to
Schrader's side of the conversation, but could only recall
Schrader saying he had a job for Rodney and that Rodney's
return to work would hurt the strike.Margaret Beresch testified that she has a listed telephonenumber and that when she answered the phone, Schrader
identified himself and that she recognized his voice from past
social encounters. Schrader first asked for Rodney but on
learning he wasn't home, continued the conversation with
Mrs. Beresch. Schrader asked Mrs. Beresch if it was true that
Rodney was going back to work. She answered that it was.
Schrader said that Rodney's return would hurt the strike.
Schrader added that if Rodney wants a job, we can get him
one. ``Please tell him to reconsider, because I'm afraid he
could get hurt.'' At this point, Mrs. Beresch terminated the
conversation. Mrs. Beresch could not recall asking Schrader,
are you threatening Rodney, but she did recall Schrader leav-
ing a message for her husband to call Schrader back.In October, a second incident occurred involving a truck-driver named John Wyrick, an employee of Safety Kleen.According to Cook, Wyrick attempted to drive his truck
through the Kazebeer Drive gate in order to perform mainte-
nance as an independent contractor on certain of Respond-
ent's equipment. Wyrick allegedly told Cook that Schrader,
who was identified by Cook after the incident, told Wyrick
not to cross the picket line or Schrader would ``fuck up his
truck,'' and other pickets would follow Wyrick to other loca-
tions and ``fuck up his truck there.''According to Cook, Wyrick left his truck in the presenceof Schrader who had supposedly just threatened ``to fuck it
up,'' climbed a fenceÐthe Kazebeer Drive gate having been
locked during the duration of the strikeÐand complained to
Cook. 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3In Augusta Bakery Corp., 298 NLRB 58 fn. 3 (1990), the Board madeclear its view that an employer's failure to notify and to discharge strikers
until several months after the alleged misconduct does not establish Respond-
ent's lack of honest belief that the strikers had engaged in strike misconduct.4I have also weighed in the balance Schrader's preposterous statement thathe spoke to Mrs. Beresch instead of simply leaving a message for Rodney be-
cause, ``You have to know Margaret.... 
She's real friendly. She wears thepants in the family.'' (Tr. 242.) I also find that Schrader's assertion that he
had a job for Rodney, or could help him get one was illusory. No oneÐnot
Mrs. Beresch nor IÐcould reasonably believe a striker would give up a job
for which he was qualified so that another striker would take the job and not
return to the struck employer. No evidence shows that Schrader took the job
allegedly being offered to Rodney Beresch.5The other cases cited by Respondent, Catalytic Inc., 275 NLRB 97 (1985),and Massachusetts Coastal Seafood, 293 NLRB 496 (1989), may also be dis-tinguished on their facts.Schrader testified that he was walking to his car when heencountered Wyrick in his truck on Kazebeer Drive. With a
picket sign in his hand, Schrader claimed to have had a
friendly conversation with Wyrick about the predicament fac-
ing the truckdriver who was reluctant to enter a struck busi-
ness. After Wyrick climbed the fence, he returned a short
while later with Cook who opened the gate which Wyrick
then drove through and subsequently performed his duties.
Schrader denied making the threats attributed to him by
Cook.I find that Respondent has established its honestly held be-lief that Schrader engaged in the misconduct for which he
was discharged.3That is both Rodney Beresch and Wyrickreported the events in question to Cook. However, Wyrick
did not testify in this case. Accordingly, I credit Schrader's
version of events involving the Safety Kleen truck. I take
particular note of the improbable nature of the driver leaving
his truck near the person who had allegedly threatened to
damage it. I find that the General Counsel has established
that this conduct did not occur.On the other hand, I credit the version of events providedby Margaret Beresch, finding her to be more credible under
all the circumstances than Schrader.4Essentially, I note thatmost of the conversation is undisputed, except, I find that
Schrader told Mrs. Beresch that her husband should recon-
sider returning to work because he could get hurt. To ascer-
tain whether this statement was sufficiently serious to justify
termination, I turn to the cases.Respondent directs my attention to Georgia Kraft Co., 275NLRB 636 (1987), a case to which I now turn. That case
was decided on the precedent of Clear Pine Mouldings, 268NLRB 1044 (1984), enfd. mem. 765 F.2d 148 (9th Cir.
1985), where the Board stated, ``we reject the per se rule that
words alone can never warrant a denial of reinstatement in
the absence of physical acts.'' Rather, the Board now uses
the following objective test, ``whether the misconduct is such
that, under the circumstances existing, it may reasonably tend
to coerce or intimidate employees in the exercise of rights
protected under the Act.''Applying this standard, I first look to the surrounding cir-cumstances. In the instant case, Schrader made a telephone
call during the day to Mrs. Beresch, whom he knew. This
is unlike the facts of Georgia Kraft, where two intoxicatedstrikers went to the nonstriker's home in the evening, curs-
ing, threatening, and refusing numerous requests to leave.
Moreover, Schrader did not curse nor refuse to terminate the
call. While I would not characterize the call as friendly, I
would distinguish the surrounding circumstances from those
in Georgia Kraft.Turning to the heart of the matter, I also distinguish thestatements in Georgia Kraft, where the two intoxicated strik-ers, in the presence of his pregnant wife and young daughter,told the nonstriker that he was ``screwing them out of their
God damn money'' and that the strikers would ``take care
of'' the nonstriker if he returned to work. The Board held
these were not ambiguous remarks in context, but were
threats of bodily harm. Here I find that Schrader's statements
in the context as described, and without profanity or loud or
excited speech, were too ambiguous to warrant discharge.
Telling Mrs. Beresch that her husband could get hurt if he
returned to work, may have referred to Rodney's social rela-
tionships with Schrader with whom he had been good friends
or with other strikers with whom he also had been friendly.
Comparing the statement, from Georgia Kraft, ``We'll takecare of you'' with that from the present case (Rodney)
``could get hurt'' shows a further difference in the nature of
the statement even if it be deemed a threat. That is, Schrader
never stated he would cause Rodney to be hurt.Under all the circumstances here present, I find that Re-spondent violated the Act in its discharge of Schrader.5b. Terry SteelySteely was employed by Respondent as a mechanic for ap-proximately 15-1/2 years. During the strike he was a picket
captain responsible for keeping an orderly and lawful picket
line.Respondent produced a witness named Michael Lorenzo,a retired U.S. Park police officer and currently a part-time
civilian employee with the U.S. Naval Reserve. As a police
officer, Lorenzo patrolled in cars, on motorcycles, and on
mounted horse patrol. In addition, he had experience for sev-
eral years investigating major crimes.On October 2, about 8 a.m., Lorenzo was exiting Re-spondent's premises at the N. Main Street driveway after
having conducted a transaction at Respondent's parts depart-
ment. He was riding in a two-seater sports car, engineered
low to the ground. Seated next to Lorenzo was his daughter,
age 8.As Lorenzo was attempting to exit the premises, two pick-ets came up to the car and used their picket signs briefly to
block Lorenzo's view of the traffic. As Lorenzo gestured
with his hand for them to move their signs, both mouthed
the words, ``Fuck You!'' Lorenzo backed up and explained
to the pickets that he desired to leave. To this one of the
pickets said ``Fuck You, tough shit. You came here.''
Lorenzo described his daughter as ``upset.'' Then the shorter
picket grabbed his testicles with his right hand, while holding
his picket sign with his left hand, and gyrated his hips back
and forth, again while mouthing the words, ``Fuck You!'' On
seeing this, Lorenzo's daughter asked her father, what was
wrong with the person, and why is he doing that. The picket
making this gesture was standing just to the right front of
Lorenzo's car in close proximity to it.After this incident, which lasted in total about a minute,Lorenzo finally exited Respondent's premises, but returned
the following morning without his daughter in the car, to re-
port the incident to Cook. The same two pickets were on the
scene and were pointed out by Lorenzo. Cook identified the
picket making the obscene gesture as Steely and the other 437WAYNE STEAD CADILLAC6In deciding to terminate Steely, Cook did not rely on Steely's use of thepicket sign to block his view of traffic. Accordingly, I do not consider this
conduct in my analysis.7I need not determine whether customers of a new and used car sales andservice business are equivalent to the customers of a hotel for purpose of the
application of this case, since the case does not otherwise fit the facts of the
present case.8Cook did not terminate Blood for his alleged role in the incident involvingLorenzo. Accordingly, I have no occasion to examine his role, if any, in that
episode.picket as Eric Blood. In their testimony both denied they par-ticipated in the incident, although both Steely and Blood gen-
erally picketed at the same times.Steely did admit to making the gesture in question on twooccasions as ``a natural reaction to something [he] was dis-
pleased with.'' (Tr. 284.) One occasion occurred when a re-
placement employee drove in to work and said to Steely,
``You guys are a bunch of assholes for going on strike.'' (Tr.
285.) In response to the remark and to ``the finger'' from the
same person, Steely made the gesture. Another time was in
response to a driver on the street who shouted an obscenity
to the strikers as he drove by.I have little hesitation in crediting the testimony ofLorenzo, a witness who was not allied with either side in the
strike. His testimony was clear and concise, as one would ex-
pect from a trained police officer. The fact that Steely has
two daughters of his own does not make his version more
likely as Charging Party contends; rather it makes his behav-
ior more reprehensible.But behavior that is reprehensible and violates the com-monly accepted norms of civilized behavior is not nec-
essarily behavior which warrants discharge. First, I note that
the same objective standard applies to the assessment of
strikers' verbal and nonverbal conduct directed against per-
sons who do not enjoy the protection of Section 7 of the Act.
General Chemical Corp., 290 NLRB 76 (1988). I find thatRespondent had a reasonable belief that Steely engaged in
conduct sufficiently serious to warrant discharge.6Picket line conduct which is offensive, defamatory, andopprobrious may lose the protection of the Act. Ben PerkinCorp., 181 NLRB 1025 (1970). However, I agree with Gen-eral Counsel's Brief 13, that this single, brief encounter,
without physical contact or threat of violence, is not suffi-
cient to warrant discharge. Lorenzo's daughter did not tes-
tify, so it was not possible to probe her reaction to the inci-
dent. But crediting Lorenzo's description of his daughter's
reaction, I would characterize it as one of uncertainty and
perhaps puzzlement at the debasement she witnessed. Yet, I
did not perceive, even through the caring testimony of her
father, fear, panic, or hysteria.Yet Respondent calls my attention (Br. 20) to the case ofSouthern Florida Hotel & Motel Assoc., 245 NLRB 561(1979), to which I now turn. There, about 2:30 p.m., a cab
containing a man and a woman pulled up at a struck hotel
to drop off its passengers. When the cab arrived at the hotel,
a striker became agitated and yelled obscenities; finally, he
unzipped his pants and exposed himself. The arriving guests
observed the striker's act, as did several other persons. In up-
holding the discharge of the strike, the Board noted that the
employer could reasonably conclude that its guests might be
deeply offended by such conduct. The Board concluded that
conduct by an employee intentionally designed to alienate or
offend guests at a hotel is grounds for discharge.The Southern Florida Hotel case predated Clear PineMouldings, supra, which contained the current standard forjudging strike misconduct. However, I will assume for the
sake of argument that the precedent applies to the instant
case if it fits the facts. I don't find it fits the facts.Most importantly, grabbing one's genitals through one'sclothing and making the gesture described in this case is dif-
ferent from exposing one's self by 2-1/2 country miles.
There is no reason to believe that most adults would be
deeply offended at what Steely did. While the presence ofan 8-year-old child in the car changes the equation consider-
ably, I cannot find from these facts that Steely knew a child
was in the car.7For the reasons cited above, I find that Respondent vio-lated the Act by discharging Steely. Calliope Designs, 297NLRB 510 (1989).c. Eric BloodThis employee was employed as an apprentice technicianon July 5, 1988, and worked until the strike began on Sep-
tember 6. Blood was accused of two separate acts of mis-
conduct, both of which were dutifully reported to Cook by
the affected replacement employees. I find that Respondent
had an honestly held belief that Blood engaged in the mis-
conduct for which he was discharged.8Both incidents allegedly involving Blood occurred in Oc-tober. I begin with an incident reported to Cook by Donald
Paschell, a replacement employee. First some background on
the complaining witness. Paschell drove back and forth to
work in a Jeep, with no doors and no top. He resented, per-
haps more than other replacement employees, the verbal and
other harassment directed towards him by the strikers. Ac-
cordingly, after a few weeks of this, he took a piece of paper
about 6 by 8 inches and with a ``Magic Marker'' wrote
``FUCK YOU'' on the sign. Then as he entered or exited
Respondent's premises, he displayed the sign to the strikers
who in turn reacted even more bitterly toward Paschell than
they did toward other replacement employees.The feeling was entirely mutual: Paschell testified the signwas his ``response to people telling me to get the fuck out
of there, you know, if I was going [to] get fucked every day
when I'd come to work ... I was told not to harass, not

to bullshit with these guys. Never in my life have I ever let
anyone talk to me like that.'' (Tr. 466.)It is not clear whether the incident with Blood occurredbefore or after Paschell began use of this homemade sign. In
any event, Paschell was attempting to exit Respondent's
premises on Parkside to drive a customer's car on a test run.
According to Paschell, his exit was delayed by slow moving
pickets. Finally, Paschell accelerated right as he left the
driveway, when he heard a loud slap or thump on the back
side of the quarter panel (fender) on the passenger side.It wasn't and isn't exactly clear what happened. Paschelltestified that after the incident, ``I didn't go on the test drive.
I immediately pulled back into the lot on the North Main en-
trance, immediately, just shook me up. I don't know whether
I'd hurt the guy, whether he'd damaged the customer's car.''
(Tr. 451.) As matters turned out there was no damage to the
car and no injury to any person. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
According to Blood, on the day in question, he was onpicket duty with Steely when Paschell drove his car out at
a high rate of speed cutting a corner as he turned right onto
the street. The car brushed Blood's backside, but did not in-
jure him. He denied intentionally striking the customer's car.
Although Blood did not report the incident to anyone, he is
corroborated in his account of the incident by Steely.Having reviewed the totality of the evidence regarding thismatter, I am left with a conviction that Blood did not engage
in the misconduct of which he stands accused, and I so find.
More specifically, I credit Blood's account of the incident.This does not end my inquiry as there is a second incidentinvolving a replacement employee named Carmine Rendaza,
who testified for Respondent. He testified that on or about
October 5, as he was coming to work, Blood called him a
``fucking scab,'' and said he was going to ``follow Rendaza
home and fuck his wife.'' At the time of the incident, Blood
was standing to the left side of Rendaza's car, on the driver's
side, with the driver's window open about one-fourth inch.
Blood bent over at the time of the remark, the better to have
eye contact with Rendaza. The entire incident lasted a couple
of seconds (Tr. 498).During Rendaza's testimony, Blood and four other strikerswere brought into the courtroom, but Rendaza was unable to
identify Blood as the person making the remarks at issue. In
fact, Rendaza testified (Tr. 496) he never saw the individual
who made the remark again, after the incident. That Rendaza
never saw the culprit again is curious, because Rendaza came
to work at the same time each day after the incident, and
Blood picketed during the same time on a regular basis.Blood denied the incident in question. I note that Bloodstands 6 feet 2 inches tall, weighs 180 pounds, wears glasses,
and is 23 years old. Another picket named Jeffrey Schneider
stands 6 feet 3 inches tall, weighs 250 pounds, also wears
glasses, and is 32 years old. Schneider, along with Schrader,
McClymont, and Steely were in the array of persons viewed
by Rendaza in the courtroom.Notwithstanding the fact that Rendaza reported the inci-dent to Cook about 10 minutes after it happened and that
Rendaza and Cook immediately went out to the picket line
where Rendaza pointed out Blood to Cook, I am left on this
record with a doubt that Blood made the remark attributed
to him. To put it another way, I find that the General Coun-
sel has proven that Blood did not engage in the misconduct
in issue.In the alternative, should it be found on appeal that theGeneral Counsel did not meet his burden, I will also decide
whether the misconduct attributed to Blood by Rendaza is se-
rious enough to warrant discharge. I begin with the case of
NLRB v. Hartman Luggage Co., 453 F.2d 178, 184 (6th Cir.1971), where the court affirmed the Board's decision, on the
following facts, that a striker was not disqualified from rein-
statement. Two supervisors in a car on their way to work
were blocked from entering the plant premises by a large
body of pickets. The striker in question, Taylor, stepped up
to the supervisors' car and told the supervisors that the strik-
ers were mad at them, and were going to stay mad. Taylor
then stated it would be a shame for the strikers to have to
kill the supervisors who were too young to die, but it seemed
like the strikers were going to be forced to.The court (at 185) noted that the threat was made undercircumstances which made it incredible that Taylor intendedit literally, and the court regarded it as mere ``picket linerhetoric.'' There was no contention that Taylor committed
acts of vandalism or violence.Admittedly the Hartman decision predated Clear PineMouldings, 268 NLRB 1044 (1984), where the Board indi-cated it would look more closely at oral threats to replace-
ment employees than it had in the past. Yet, I note that the
Hartman case was cited with approval in a decision writtenlong after Clear Pine Mouldings. See Teledyne Industries v.NLRB, 911 F.2d 1214, 1222 (6th Cir. 1990).Under the current Board test taken from Clear PineMouldings, ``whether the miscount is such that, under thecircumstances existing, it may reasonably tend to coerce or
intimidate employees in the exercise of rights protected
under the Act,'' I find that even if it be found that the Gen-
eral Counsel failed to prove that Blood did not commit the
acts in question, such acts were mere ``picket line rhetoric,''
not meant to be taken literally, and not having a reasonable
tendency to coerce or intimidate employees.In support of my conclusion, I note the following: Bloodwas accused of a single episode of making threats to non-
strikers. Compare Gem Urethane Corp., 284 NLRB 1349,1353±1354 (1987), cited by Respondent. The alleged threat
occurred as Rendaza was reporting to work and there is no
evidence he changed his routine in coming to work or going
home subsequent to the threats. Based on all the evidence,
I find that Respondent violated Section 8(a)(3) in refusing to
reinstate Blood.d. Jeff SchneiderUnlike the other strikers, the evidence presented with re-spect to Schneider is extensive and serious. Cook described
reports from four replacement employees concerning Schnei-
der. I find that based on these reports to Cook, Respondent
had an honest belief that Schneider committed the acts attrib-
uted to him. Inasmuch as all four of the nonstrikers testified
for Respondent, I turn to consider their testimony.Eric Shakespeare, an auto technician, knew Schneiderfrom a GM training school which both had attended about
3 months before the incident in question. This school with
about 10 students, lasted for 4 weeks, 2 days per week. On
October 3, about noon, Shakespeare left Respondent to walk
to lunch when he encountered Schneider and another picket.
The former called him a ``fucking scab.'' On his return from
the restaurant, Shakespeare met the same two pickets. This
time Schneider stated, ``Get a good look, because this time
you're going to be fucking dead.'' Shakespeare reported the
threat to Cook who made a note of it.Replacement employee Vince Terry testified that on orabout September 13 he was attempting to exit the Parkside
driveway in a customer's car, when Schneider yelled,
``fucking scab, get the hell out of here.'' About 10 minutes
later, Terry returned from his test run, and again Schneider
was waiting. This time, while Schneider shook his picket
sign with one hand, he shouted to Terry, ``fucking scab, why
don't you stop your car and get out.'' About 2 months later,
Schneider told Terry, who again was in a customer's car, ``if
I ever see you on the street, I'm going to kick your ass.''On October 3, replacement employee Bruce Salles was onhis way to lunch when he approached Schneider and another
picket, who briefly attempted to block his way. On his re-
turn, Schneider said to Salles, ``Tell you wife to suck my 439WAYNE STEAD CADILLAC9This date was reached by agreement of the parties (Tr. 95).dick.'' Later that day, as Salles' wife picked him up fromwork, Schneider yelled, ``we know where you live and we're
going to get you. Get the fuck out of here.'' Subsequent to
this last incident, Mrs. Salles refused to pick her husband up
from work.Paschell, whom I have found above to be less than com-pletely reliable, testified to an incident in October. As
Paschell was leaving Respondent in a vehicle, Schneider
yelled to another picket to get Paschell's license plate num-
ber, so they could come after him.Schneider worked for Respondent for 10 years prior to thestrike. In his testimony, he denied the charges of misconduct
described by the four witnesses above. Further, he stated he
followed the Union's rules of conduct (R. Exhs. 2, 3, 4, and
5) because ultimately he desired his job back.In this case, I credit Respondent's four witnesses and dis-credit Schneider. Without extensive discussion or citation of
authority, I find that the cumulative effect of the incidents
recited by Respondent's witnesses provides more than suffi-
cient evidence to justify Schnieder's discharge, which I find
did not violate the Act. Gem Urethane Corp., supra, 284NLRB 1349 at 1353. Accordingly, I will recommend to the
Board that this allegation be dismissed.3. Does the record show disparate treatment withrespect to respondent's decision to terminate the strikersIn Aztec Bus Lines, 289 NLRB 1021 (1988), the Boardmade clear its view that if the struck employer disciplines
nonstriking employees differently, i.e., more leniently, than
strikers, such disparate treatment will serve to immunize
equivalent misconduct by strikers which would otherwise be
adequate to support a discharge.In the instant case, I have noted certain misconduct ofPaschell, but there is no evidence the Employer was aware
of it. Therefore, it is of no help to Schneider here. See AztecBus Lines, supra, citing Garrett Railroad Car & Equipmentv. NLRB, 683 F.2d 731, 740 (3d Cir. 1982).Charging Party also directs my attention to two other inci-dents: one involving a striker named Carlos who at one point
said to Shakespeare, ``I hope you don't have a family, be-
cause we are going to get you.'' The parties later stipulated
that on December 14, Carlos Samayoa (apparently the ``Car-
los'' to whom Shakespeare referred), was sent a letter by Re-
spondent, signed by Cook, stating that Samayoa was put on
a preferential hiring list, there being no positions available at
the time (Tr. 373).In addition, there is an allegation that striker GeorgeMcClymont threatened to beat up an unidentified replace-
ment employee driving through the N. Main Street exit. This
raw allegation was contained in a letter from a Respondent
attorney to Charging Party's attorney (G.C. Exh. 2, p. 3).
McClymont is now back to work.Cook explained that he didn't follow up on Samayoa be-cause Shakespeare was not certain about his identification
and because Samayoa disappeared from the picket line short-
ly after the alleged incident and he did not testify at hearing.
McClymont did testify for the General Counsel, but not
about the subject raised here.The disparate treatment issue applies to the treatment ofstrikers versus nonstrikers, not to the treatment of some strik-
ers versus certain other strikers. Rather, Charging Party is
raising an issue of condonation. Where acts of misconductare involved, an employer does not waive or condone themisconduct of all participants when it rehires some of them.
Longview Furniture Co., 100 NLRB 301, 306 (1952).As noted by Judge Gerald A. Wacknov in FibreboardCorp., 283 NLRB 1093, 1098 (1987): ``The law is clear thatcondonation of unprotected activity is not to be readily in-
ferred, but rather must be based on clear, convincing, and
positive evidence that the employer has agreed to forgive
such misconduct and desires to continue the employer-em-
ployee relationship as though no misconduct had occurred.''In sum, I find no credible evidence that Respondent knewof Paschell's misconduct, or that Samayoa or McClymont en-
gaged in any serious misconduct which Respondent later
condoned.CONCLUSIONSOF
LAW1. Respondent Wayne Stead Cadillac, Inc. is an employerengaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. The Unions, Automotive Machinists Lodge No. 1173,International Association of Machinists and Aerospace Work-
ers, AFL±CIO and Teamsters, General Truck Drivers and
Helpers, No. 315, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America, AFL±
CIO, are labor organizations within the meaning of Section
2(5) of the Act.3. The Respondent violated Section 8(a)(3) and (1) of theAct on December 14, 1989, by discharging, and thereby re-
fusing immediately to reinstate Jerry Schrader, Terry Steely,
and Eric Blood on their unconditional offer to return to
work.4. The Respondent did not violate Section 8(a)(3) and (1)of the Act on December 14, 1989, by discharging Jeff
Schneider.5. The above unfair labor practices are unfair labor prac-tices having an effect on commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that Respondent be
ordered to cease and desist therefrom, and to take certain af-
firmative action deemed necessary to effectuate the policies
of the Act.Having found that Respondent unlawfully discharged JerrySchrader, Terry Steely, and Eric Blood, I shall recommend
that Respondent be required to offer them reinstatement to
their former positions, discharging, if necessary, persons
hired after December 14, and make them whole for any loss
of earnings they may have suffered as a result of the dis-
crimination against them. Backpay from December 27,9untila bonafide offer of reinstatement is tendered shall be com-
puted as set forth in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).Reinstatement shall not be recommended in the case ofJeff Schneider.All backpay shall be computed on a quarterly basis as pre-scribed in F.W. Woolworth
, 90 NLRB 289 (1950), with in- 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''terest as authorized in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Wayne Stead Cadillac, Inc., WalnutCreek, California, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discouraging employees from engaging in union activ-ity, by discharging and refusing to reinstate strikers, or in
any other manner discriminating with respect to their wages,
hours, or terms and conditions and tenure of employment.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Jerry Schrader, Terry Steely, and Eric Blood im-mediate reinstatement and make them whole for losses sus-
tained by reason of the discrimination against them, with in-
terest, as set forth in the remedy section of this decision.(b) Expunge from its files and records all references to thedischarges of Jerry Schrader, Terry Steely, and Eric Blood,
and notify them that evidence of their unlawful terminations
will not be used as a basis for future personnel actions.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facilities in Walnut Creek, California, copiesof the attached notice marked ``Appendix.''11Copies of thenotice, on forms provided by the Regional Director for Re-
gion 32, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discourage employees from engaging inunion activity, by discharging strikers, or in any other man-
ner discriminating with respect to their wages, hours, or
terms and conditions and tenure of employment.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them by Section 7 of the Act.WEWILL
offer Jerry Schrader, Terry Steely, and EricBlood immediate reinstatement to their former positions, and
make them whole for losses sustained by reason of the dis-
crimination against them, with interest, as set forth in the
remedy section of this decision.WEWILL
expunge from our files any reference to the dis-charges of Jerry Schrader, Terry Steely, and Eric Blood andWEWILL
notify them that evidence of these unlawful termi-nations will not be used as a basis for future personnel ac-
tions.WAYNESTEADCADILLAC, INC.